                  UNITED STATES DISTRICT COURT
                     DISTRICT OF NEW JERSEY



   JAN BECKER,
   on behalf of                       1:18-cv-14162-NLH
   COLLEEN MCCARTNEY,
                                      OPINION
                         Plaintiff,

   v.

   COMMISSIONER OF SOCIAL
   SECURITY,
                      Defendant.


APPEARANCES:

RICHARD LOWELL FRANKEL
BROSS & FRANKEL, PA
725 KENILWORTH AVE
CHERRY HILL, NJ 08002

     On behalf of Plaintiff

SHAWN CHEREE CARVER
SOCIAL SECURITY ADMINISTRATION
OFFICE OF THE GENERAL COUNSEL
300 SPRING GARDEN STREET
6TH FLOOR
PHILADELPHIA, PA 19123

     On behalf of Defendant

HILLMAN, District Judge

     This matter comes before the Court pursuant to Section

205(g) of the Social Security Act, as amended, 42 U.S.C. §

405(g), regarding the application of Colleen Marie McCartney for
Disability Insurance Benefits (“DIB”) 1 under Title II of the

Social Security Act.      42 U.S.C. § 423, et seq.   The issue before

the Court is whether the Administrative Law Judge (“ALJ”) erred

in finding that there was “substantial evidence” that McCartney

was not disabled at any time since her alleged onset date of

disability, July 1, 2012.      For the reasons stated below, this

Court will reverse that decision and remand the matter for

further consideration consistent with this Opinion.

I.   BACKGROUND AND PROCEDURAL HISTORY

     On July, 2013, Colleen Marie McCartney protectively filed

an application for DIB, 2 alleging that she became disabled on

July 1, 2012. 3   During the pendency of her application, McCartney

died on May 26, 2015. 4    McCartney’s mother, Jan Becker,




1 DIB is a program under the Social Security Act to provide
disability benefits when a claimant with a sufficient number of
quarters of insured employment has suffered such a mental or
physical impairment that the claimant cannot perform substantial
gainful employment for at least twelve months. 42 U.S.C. § 423
et seq.

2 A protective filing date marks the time when a disability
applicant made a written statement of his or her intent to file
for benefits. That date may be earlier than the date of the
formal application and may provide additional benefits to the
claimant. See SSA Handbook 1507; SSR 72-8.

3 McCartney was born on September 29, 1981 and was 30 years old
at the time of her alleged onset date.

4 McCartney’s death was determined to be accidental due to
fentanyl and alprazolam toxicity. She was 33 years old. (R. at
493).
                                    2
substituted as a party to prosecute McCartney’s claim for

benefits on August 11, 2016.     Following the same path as the

ALJ, this Court will refer to McCartney as “Plaintiff” because

it is her alleged disability and claim for benefits that is the

subject of this appeal.

      In her application for DIB, Plaintiff claimed that she

could no longer work as a registered nurse due to polysubstance

use disorder, history of seizure disorder, and several mental

impairments.    Plaintiff’s initial claim was denied on January

15, 2014 and upon reconsideration on January 28, 2014.      On

November 11, 2014, Plaintiff requested a hearing before an ALJ,

which was held on May 2, 2017.     The ALJ issued an unfavorable

decision on July 28, 2017.    Plaintiff’s Request for Review of

Hearing Decision was denied by the Appeals Council on July 19,

2018, making the ALJ’s July 28, 2017 decision final.      Plaintiff

brings this civil action for review of the Commissioner’s

decision.

II.   DISCUSSION

      A.    Standard of Review

      Under 42 U.S.C. § 405(g), Congress provided for judicial

review of the Commissioner’s decision to deny a complainant’s

application for social security benefits.      Ventura v. Shalala,

55 F.3d 900, 901 (3d Cir. 1995).       A reviewing court must uphold

the Commissioner’s factual decisions where they are supported by

                                   3
“substantial evidence.”    42 U.S.C. §§ 405(g), 1383(c)(3);

Fargnoli v. Massanari, 247 F.3d 34, 38 (3d Cir. 2001); Sykes v.

Apfel, 228 F.3d 259, 262 (3d Cir. 2000); Williams v. Sullivan,

970 F.2d 1178, 1182 (3d Cir. 1992).    Substantial evidence means

more than “a mere scintilla.”    Richardson v. Perales, 402 U.S.

389, 401 (1971)(quoting Consolidated Edison Co. V. NLRB, 305

U.S. 197, 229 (1938)).

     Substantial evidence means “such relevant evidence as a

reasonable mind might accept as adequate to support a

conclusion.”   Id.   The inquiry is not whether the reviewing

court would have made the same determination, but whether the

Commissioner’s conclusion was reasonable.    See Brown v. Bowen,

845 F.2d 1211, 1213 (3d Cir. 1988).

     A reviewing court has a duty to review the evidence in its

totality.   See Daring v. Heckler, 727 F.2d 64, 70 (3d Cir.

1984).   “[A] court must ‘take into account whatever in the

record fairly detracts from its weight.’” Schonewolf v.

Callahan, 972 F. Supp. 277, 284 (D.N.J. 1997) (quoting Willbanks

v. Secretary of Health & Human Servs., 847 F.2d 301, 303 (6th

Cir. 1988) (quoting Universal Camera Corp. V. NLRB, 340 U.S.

474, 488 (1951)).

     The Commissioner “must adequately explain in the record his

reasons for rejecting or discrediting competent evidence.”

Ogden v. Bowen, 677 F. Supp. 273, 278 (M.D. Pa. 1987) (citing

                                  4
Brewster v. Heckler, 786 F.2d 581 (3d Cir. 1986)).   The Third

Circuit has held that an “ALJ must review all pertinent medical

evidence and explain his conciliations and rejections.”   Burnett

v. Comm’r of Soc. Sec. Admin., 220 F.3d 112, 122 (3d Cir. 2000).

Similarly, an ALJ must also consider and weigh all of the non-

medical evidence before him.   Id. (citing Van Horn v. Schweiker,

717 F.2d 871, 873 (3d Cir. 1983)); Cotter v. Harris, 642 F.2d

700, 707 (3d Cir. 1981).

     The Third Circuit has held that access to the

Commissioner’s reasoning is indeed essential to a meaningful

court review:

          Unless the [Commissioner] has analyzed all
          evidence and has sufficiently explained the
          weight he has given to obviously probative
          exhibits, to say that his decision is
          supported by substantial evidence approaches
          an abdication of the court’s duty to
          scrutinize the record as a whole to
          determine whether the conclusions reached
          are rational.

Gober v. Matthews, 574 F.2d 772, 776 (3d Cir. 1978).   Although

an ALJ, as the fact finder, must consider and evaluate the

medical evidence presented, Fargnoli, 247 F.3d at 42, “[t]here

is no requirement that the ALJ discuss in its opinion every

tidbit of evidence included in the record,” Hur v. Barnhart, 94

F. App’x 130, 133 (3d Cir. 2004).

     In terms of judicial review, a district court is not

“empowered to weigh the evidence or substitute its conclusions

                                 5
for those of the fact-finder.”   Williams, 970 F.2d at 1182.

However, apart from the substantial evidence inquiry, a

reviewing court is entitled to satisfy itself that the

Commissioner arrived at his decision by application of the

proper legal standards.   Sykes, 228 F.3d at 262; Friedberg v.

Schweiker, 721 F.2d 445, 447 (3d Cir. 1983); Curtin v. Harris,

508 F. Supp. 791, 793 (D.N.J. 1981).

     B.   Standard for DIB

     The Social Security Act defines “disability” for purposes

of an entitlement to a period of disability and disability

insurance benefits as the inability to engage in any substantial

gainful activity by reason of any medically determinable

physical or mental impairment which can be expected to result in

death, or which has lasted or can be expected to last for a

continuous period of not less than 12 months.   See 42 U.S.C. §

1382c(a)(3)(A).

     Under this definition, a Plaintiff qualifies as disabled

only if her physical or mental impairments are of such severity

that she is not only unable to perform her past relevant work,

but cannot, given her age, education, and work experience,

engage in any other type of substantial gainful work which

exists in the national economy, regardless of whether such work

exists in the immediate area in which she lives, or whether a

specific job vacancy exists for her, or whether she would be

                                 6
hired if she applied for work.   42 U.S.C. § 1382c(a)(3)(B)

(emphasis added).

     The Commissioner has promulgated regulations 5 for

determining disability that require application of a five-step

sequential analysis.   See 20 C.F.R. § 404.1520.   This five-step

process is summarized as follows:

     1.   If the claimant currently is engaged in substantial
          gainful employment, she will be found “not disabled.”

     2.   If the claimant does not suffer from a “severe
          impairment,” she will be found “not disabled.”

     3.   If the severe impairment meets or equals a listed
          impairment in 20 C.F.R. Part 404, Subpart P, Appendix
          1 and has lasted or is expected to last for a
          continuous period of at least twelve months, the
          claimant will be found “disabled.”

     4.   If the claimant can still perform work she has done in
          the past (“past relevant work”) despite the severe
          impairment, she will be found “not disabled.”

     5.   Finally, the Commissioner will consider the claimant’s
          ability to perform work (“residual functional
          capacity”), age, education, and past work experience
          to determine whether or not she is capable of
          performing other work which exists in the national
          economy. If she is incapable, she will be found
          “disabled.” If she is capable, she will be found “not
          disabled.”

20 C.F.R. § 404.1520(b)-(f).   Entitlement to benefits is




5 The regulations were amended for various provisions effective
March 27, 2017. See 82 F.R. 5844. Neither party states that
these amendments apply in this case. Plaintiff does cite to SSR
05-2p, which was rescinded effective May 18, 2018, but that
regulation was still in effect at the time of the ALJ’s July 17,
2017 decision.
                                 7
therefore dependent upon a finding that the claimant is

incapable of performing work in the national economy.

     This five-step process involves a shifting burden of proof.

See Wallace v. Secretary of Health & Human Servs., 722 F.2d

1150, 1153 (3d Cir. 1983).   In the first four steps of the

analysis, the burden is on the claimant to prove every element

of her claim by a preponderance of the evidence.   See id.    In

the final step, the Commissioner bears the burden of proving

that work is available for the Plaintiff: “Once a claimant has

proved that he is unable to perform his former job, the burden

shifts to the Commissioner to prove that there is some other

kind of substantial gainful employment he is able to perform.”

Kangas v. Bowen, 823 F.2d 775, 777 (3d Cir. 1987); see Olsen v.

Schweiker, 703 F.2d 751, 753 (3d Cir. 1983).

     C.   Analysis

     At step one, the ALJ found that Plaintiff had not engaged

in substantial gainful activity (“SGA”) since March 22, 2013.

The ALJ found that even though Plaintiff’s alleged onset of

disability was July 1, 2012, Plaintiff worked from January 20,

2013 through March 22, 2013 and earned income at the SGA level,

and she earned income at the SGA level for the six months in

2012 before she claimed disability.   The ALJ therefore

determined that the relevant time period during which Plaintiff

must show she was disabled was March 23, 2013 until her death,

                                 8
and not as of July 1, 2012 as Plaintiff initially claimed.

     At step two, the ALJ found that Plaintiff’s impairments of

substance abuse and history of seizures were severe, but she did

not find Plaintiff’s mental impairments to be severe.       The ALJ

then considered steps three through five in two parts.       First,

the ALJ considered Plaintiff’s two severe impairments -

substance abuse and seizure disorder - together. 6   When

considered together, at step three the ALJ determined that

Plaintiff’s severe impairments or her severe impairments in

combination with her other impairments did not equal the

severity of one of the listed impairments.    At step four, the

ALJ determined that Plaintiff’s residual functional capacity

(“RFC”) did not allow her to work at her past job as a

registered nurse.   At step five, the ALJ determined that no jobs

in the national economy existed that Plaintiff could perform.

     Second, the ALJ considered Plaintiff’s seizure disorder

separate from her substance abuse. 7   The ALJ again found that


6 The ALJ did not consider Plaintiff’s mental impairments
although she was obligated to even if they were considered not
severe. This is the primary basis for Plaintiff’s appeal, which
the Court discusses at length below.

7 An individual cannot be found disabled if drug or alcohol abuse
was a contributing factor material to the Commissioner’s
determination that the individual is disabled. When drug
addiction is at issue, and an individual is found disabled at
any step of the sequential evaluation process, the ALJ must
determine whether drug addiction is a “contributing factor
material to the determination of disability.” 20 C.F.R. §§
                                 9
Plaintiff’s seizure disorder did not equal the severity of one

of the listed impairments.   The ALJ determined a different RFC

based on her seizure disorder alone and found that if Plaintiff

stopped her substance abuse she would be able to perform her

past work as a registered nurse, thus rendering Plaintiff not

disabled under Social Security regulations. 8

     Plaintiff argues that the ALJ erred in four ways:   (1) the

ALJ improperly determined that Plaintiff’s brief return to work

constituted SGA such that it changed the relevant time period

from July 1, 2012 through Plaintiff’s death to March 23, 2013

through Plaintiff’s death; (2) at Step Two the ALJ failed to

consider Plaintiff’s mental impairments as severe, which is

supposed to be a de minimis screening tool, and then the ALJ



404.1535(a), 416.935(a). To make this determination, the ALJ
must decide whether a claimant would still be disabled if she
stopped abusing drugs. 20 C.F.R. §§ 404.1535(b), 416.935(b).
If a claimant would not be disabled if she stopped abusing
drugs, then drug addiction is material to the determination of
disability and the claimant will not be found disabled. 20
C.F.R. §§ 404.1535(b)(2)(i), 416.935(b)(2)(i). Conversely, if a
claimant would still be disabled independent of drug abuse, then
drug addiction is not considered material to the determination
of disability and the claimant will be found disabled.
20 C.F.R. §§ 404.1535(b)(2)(ii), 416.935(a).

8Because the ALJ concluded that Plaintiff was capable of
performing her past relevant work, the ALJ did not need to
continue to step five of the sequential step analysis. Benjamin
v. Commissioner of Social Security, 2019 WL 351897, at *4 n.9
(D.N.J. 2019) (citing Valenti v. Commissioner of Social Sec.,
373 F. App’x 255, 258 n.1 (3d Cir. 2010); 20 C.F.R. §
404.1520(b)-(f)).


                                10
erred in her RFC determination by not considering Plaintiff’s

mental impairments, even if they were not considered severe, in

combination with her seizure disorder; (3) the ALJ erred in not

explaining on what basis she found that Plaintiff would be

substantially more limited due to polysubstance abuse than by

mental illness; and (4) the ALJ improperly discounted the

opinion of Plaintiff’s treating psychiatrist.

     Plaintiff’s brief mainly focuses on the testimony, medical

records, and her treating physician’s opinion regarding

Plaintiff’s mental impairments, with little emphasis on her

substance abuse, while Defendant’s brief focuses mainly on

Plaintiff’s substance abuse and social activities, and minimizes

Plaintiff’s mental impairments.    Looking at the entire record,

as the Court must in deciding whether substantial evidence

supports the ALJ’s decision, it is evident that the ALJ wholly

discounted that Plaintiff suffered from any mental impairment,

and instead found that Plaintiff’s substance abuse was the sole

cause of her inability to perform her job as a nurse.        Indeed,

the ALJ succinctly stated, “[T]he medical evidence

overwhelmingly indicates that the claimant’s substance abuse was

the source of all her troubles.”       (R. at 20.)   The Court finds

this conclusion and the ALJ’s ultimate decision that Plaintiff

was not disabled to be unsupported by substantial evidence.

     Plaintiff began treatment with her psychiatrist, Peter F.

                                  11
Finelli, D.O., when she was 13 years old, and saw Dr. Finelli

for many years until her family could no longer afford to pay

for her treatment.    (R. at 56.)    Plaintiff returned to treatment

with Dr. Finelli when Plaintiff was 22 years old, and the record

contains progress notes from March 9, 2004 through October 17,

2013, when Plaintiff was 32 years old, with a few gaps in

treatment.    (R. at 359-397, 474-475, 478-491.)   The records

relate a diagnosis of bipolar II and borderline personality

disorder, and Plaintiff’s use of alcohol and drugs other than

her prescribed medications.

       On October 17, 2013, Dr. Finelli completed a medical source

statement.    Dr. Finelli listed Plaintiff’s conditions: Post-

Traumatic Stress Disorder, Bipolar II, Borderline Personality

Disorder, and “AA/NA.”    (R. at 419.)   The statement relates

Plaintiff’s signs and symptoms, as well as her functional

limitations and limitations to do unskilled work.     (R. at 420-

22.)    Dr. Finelli indicated that Plaintiff has a “medically

documented history of chronic organic mental . . . disorders of

at least two year’s duration that has caused more than a minimal

limitation of ability to do any basic work activity,” and she

has had “three episodes of decompensation within 12 months, each

at least two weeks long.”    (R. at 422.)   Dr. Finelli reported

that Plaintiff’s condition existed and persisted since at least

July 2012.    (R. at 425.)

                                    12
     In an undated supplemental questionnaire, Dr. Finelli

reported that Plaintiff currently has “drug addiction and/or

alcoholism,” and that even if she were to cease drug and alcohol

use completely, Plaintiff’s remaining impairments continued to

cause the functional limitations at the level of severity

indicated on the medical source statement.   (R. at 500.)

     The ALJ completely rejected Dr. Finelli’s treatment notes

and opinion, finding it “remarkable” that neither he nor

Plaintiff’s mother “seemed to be particularly aware of the

nature or extent of the claimant’s substance abuse history.”

(R. at 17.)   The ALJ continued:

     Dr. Finelli did not list a diagnosis of substance use
     disorder in either his original report assessing marked to
     extreme limitations or the addendum in which he concluded
     that substance use was not material to the claimant’s
     limitations (Exhibits 11F and 18F). Dr. Finelli’s omission
     is particularly astonishing given the length of his
     treating relationship with the claimant and the fact that
     his own records document the claimant’s acknowledgment of
     extensive substance abuse. In fact, following a January
     2013 evaluation of the claimant, Dr. Finelli himself noted
     that he was not convinced the claimant’s substance use
     problem wasn't greater than what she actually reported
     (See, in particular, Exhibit 16P at 6).

(R. at 17.)

     The ALJ found that Plaintiff’s complaints about being

depressed constituted “subjective complaints” that were

“situational rather than pathological” in nature.   (R. at 18.)

The ALJ also noted the occasions in the record where Plaintiff



                                   13
related to feeling well-controlled and her mood stabilized. 9

(Id.)

     The ALJ then adopted the findings of the two state

consultants, who only reviewed Plaintiff’s file in 2014.    Both

consultants recognized Plaintiff’s medically determinable mental

impairments, but found that the record was insufficient to

establish their severity since Plaintiff’s alleged disability

onset date.   (R. at 19.)

     There are multiple problems with the ALJ’s findings.

First, Dr. Finelli was not unaware of Plaintiff’s substance

abuse.   Dr. Finelli listed “AA/NA” as one of her diagnoses on

the medical source statement, which, without any evidence to the

contrary, captures Dr. Finelli’s treatment notes over many years

that recount Plaintiff’s use of drugs and alcohol.   Dr. Finelli

also completed the supplemental questionnaire that stated

Plaintiff would still be debilitated by her mental impairments

even if she ceased abusing drugs and alcohol.

     Second, the ALJ unilaterally deemed Plaintiff’s depression




9 The ALJ further noted that Plaintiff had a documented history
of self-cutting behavior, and that her mother testified at the
hearing that the behavior continued up until the date of her
death, but “the postmortem examination of the claimant revealed
that the scars were old.” (R. at 18.) The ALJ failed to
recount that the medical examiner’s report relates in addition
to Plaintiff having a history of drug abuse, smoking cigarettes
and drinking alcohol to excess, Plaintiff was treated for
bipolar disorder. (See R. at 494.)
                                14
to be “subjective” and “situational” in complete contradiction

of the medical evidence.   The medical evidence shows that over

many years Plaintiff was prescribed several different

medications for her psychiatrist-diagnosed mental impairments to

help control her depression and stabilize her mood.   The state

medical consultants also recognized that Plaintiff suffered from

medically determinable mental impairments.

     Third, the ALJ cherry picked records and testimony about

Plaintiff’s “good days” to reject that Plaintiff suffered from

any mental impairments, severe or not.   Dr. Finelli’s treatment

notes show, and he relates in his medical source statement, that

Plaintiff was prescribed various medications over the years, and

Plaintiff’s response was initially very good.   Dr. Finelli also

reported, however, that eventually the medications would stop

working.   (R. at 419.)   This supports Plaintiff’s statements and

actions during the times when the medications were working,

which the ALJ relied upon, but the ALJ failed to consider the

other times when the medications were no longer effective.

     Finally, the ALJ violated long-established Third Circuit

precedent, cited herein, in affording no weight to Dr. Finelli’s

records and opinions, and affording great weight to the state

consultant’s opinions.

     These errors manifested at step two and during the ALJ’s



                                 15
RFC analysis. 10   At step two, the ALJ has to “consider the

medical severity of a claimant’s impairment(s).”       20 C.F.R. §

404.1520(a)(4)(ii).    “The severity test at step two is

a ‘de minimis screening device to dispose of groundless

claims.’”   McCrea v. Comm'r of Soc. Sec., 370 F.3d 357, 360–61

(3d Cir. 2004) (citation omitted).     The severe impairment “must

have lasted or must be expected to last for a continuous period

of at least twelve months.”    20 C.F.R. § 404.1509.    In order to

have a severe impairment, the impairment or combination thereof

must significantly limit a person’s “physical or mental ability

to do basic work activities.”    20 C.F.R. § 404.1520(c).

     When an ALJ finds that the claimant has at least one severe

impairment, omission of another at step two may be harmless

error as long as the impairment is considered regarding the RFC

or would not affect the outcome of the case.    Richardson v.

Commissioner of Social Security, 2017 WL 6550482, at *5 (D.N.J.

2017) (citing Salles v. Comm'r of Soc. Sec., 229 F. App’x 140,


10The ALJ’s failure to recognize Plaintiff’s mental impairments
also impacts the step one SGA analysis because it is clear that
the ALJ did not consider Plaintiff’s mental impairments when she
determined Plaintiff’s brief return to work to constitute SGA,
rather than an “unsuccessful work attempt.” SSR 05-02 ("We
generally consider work that you are forced to stop or to reduce
below the substantial gainful activity level after a short time
because of your impairment to be an unsuccessful work
attempt."); Morales v. Apfel, 225 F.3d 310, 319 (3d Cir. 2000)
(“[A]n attempt to work that ultimately fails because of the
symptoms of the disability is not substantial gainful
activity.”). The Court addresses this additional error below.
                                  16
145 n.2 (3d Cir. 2007) (“Because the ALJ found in [Plaintiff]'s

favor at Step Two, even if he had erroneously concluded that

some of h[is] other impairments were non-severe, any error was

harmless.”); Rutherford v. Barnhart, 399 F.3d 546, 552–53 (3d

Cir. 2005)).

     In making the RFC assessment an ALJ is required to consider

all evidence before her.   “In doing so, an ALJ may not make

speculative inferences from medical reports,” she is “not free

to employ [her] own expertise against that of a physician who

presents competent medical evidence,” and “[w]hen a conflict in

the evidence exists, the ALJ may choose whom to credit but

cannot reject evidence for no reason or for the wrong reason.”

Plummer v. Apfel, 186 F.3d 422, 429 (3d Cir. 1999) (citation

omitted).   Additionally, a treating physician’s opinions are

typically entitled to “great weight,” and an ALJ may only reduce

her reliance upon a treating physician’s opinions if those

opinions are inconsistent with other medical evidence, and if

she explains his reasoning.   Id. at 439 (“[A]n ALJ is permitted

to accept or reject all or part of any medical source's opinion,

as long as the ALJ supports his assessment with substantial

evidence.”); Cotter v. Harris, 642 F.2d 700, 705 (3d Cir. 1981)

(“We are also cognizant that when the medical testimony or

conclusions are conflicting, the ALJ is not only entitled but

required to choose between them. . . . [W]e need from the ALJ

                                17
not only an expression of the evidence s/he considered which

supports the result, but also some indication of the evidence

which was rejected.”).

     The primary error in this case is that despite the

extensive documentary evidence showing years of mental health

problems with corresponding medications and treatment with a

psychiatrist, the ALJ concluded, without citing to any evidence

to the contrary, that Plaintiff did not suffer from any mental

impairments during the relevant time period, and instead

Plaintiff’s substance abuse “was the source of all her

troubles.”   Not only could this be considered an error at the de

minimis second step of the sequential step analysis, at a

minimum, the ALJ erred in her RFC analysis by not considering

the impact of Plaintiff’s bipolar disorder and borderline

personality disorder on her ability to work, even if those

conditions were not considered “severe.”

     Plaintiff was diagnosed with, and was treated for, those

mental impairments from at least 2004 through October 17, 2013,

which is well within the ALJ’s modified relevant time period.

The ALJ cannot simply ignore that Plaintiff has documented

mental impairments, even if she did not consider them to be

“severe” at step two.    Moreover, the ALJ cannot substitute her

own lay opinion that Plaintiff’s substance abuse caused all her

problems over that of Plaintiff’s treating psychiatrist.    See

                                 18
Morales v. Apfel, 225 F.3d 310, 317 (3d Cir. 2000) (finding that

the ALJ improperly supplanted the opinions of the plaintiff’s

treating and examining physicians with his personal observation

and speculation, and directing that “in choosing to reject the

treating physician’s assessment, an ALJ may not make speculative

inferences from medical reports and may reject a treating

physician’s opinion outright only on the basis of contradictory

medical evidence and not due to his or her own credibility

judgments, speculation or lay opinion” (citations and quotations

omitted)).    Significantly, the “principle that an ALJ should not

substitute his lay opinion for the medical opinion of experts is

especially profound in a case involving a mental disability.”

Id. at 319.

     It is also important to note that Plaintiff died on May 25,

2015, two years prior to the hearing before the ALJ.   The ALJ

did not have the benefit of two years’ worth of additional

medical records or Plaintiff’s testimony regarding her mental

impairments.   That could cut either way, depending on what would

have occurred during that time, but Plaintiff’s inability to

testify on her own behalf during the hearing prevented her from

directly responding to the ALJ’s speculations regarding the

existence of Plaintiff’s mental impairments and their impact on

her ability to work.   This is especially poignant when

considering that “[m]any people with DAA [drug addiction and

                                 19
alcoholism] have co-occurring mental disorders; that is, a

mental disorder(s) diagnosed by an acceptable medical source in

addition to their DAA.   We do not know of any research data that

we can use to predict reliably that any given claimant's co-

occurring mental disorder would improve, or the extent to which

it would improve, if the claimant were to stop using drugs or

alcohol.”   SSR 13-2p.

      The Court recognizes that separating a history of mental

disease and a related pattern of substance abuse is a difficult

task even for a medical professional and therefore that much

more challenging for someone trained in the law.    But that is

precisely the problem here.   In sum, there is insubstantial

evidence supporting the ALJ’s conclusion that Plaintiff did not

suffer from mental impairments such that those mental

impairments did not need to be considered at all.    Substantial

medical evidence of record demonstrates the completely opposite

conclusion.   On remand, the ALJ should restart the sequential

step analysis at step one with the recognition that Plaintiff

suffered from medically determinable mental impairments.    In

doing so, the ALJ must point to evidence in the record, as

opposed to her own lay opinions, to support her findings at each

step. 11


11Plaintiff requests that this Court order the immediate award
of benefits, rather than remand the case for further
                                20
                           CONCLUSION

     For the reasons expressed above, the decision of the ALJ is

not supported by substantial evidence and must be reversed.     The

matter shall be remanded for further consideration consistent

with this Opinion.

     An accompanying Order will be issued.



Date: September 30, 2019              s/ Noel L. Hillman
At Camden, New Jersey               NOEL L. HILLMAN, U.S.D.J.




proceedings. Although there is a basis in the law that allows a
district court to order the payment of benefits instead of
remanding the case for further review, a district court must
also be certain that a plaintiff is entitled to those benefits.
See Gilliland v. Heckler, 786 F.2d 178, 184–85 (3d Cir. 1986)
(citations omitted) (explaining that the decision to direct the
“award of benefits should be made only when the administrative
record of the case has been fully developed and when substantial
evidence on the record as a whole indicates that the Claimant is
disabled and entitled to benefits”); see also INS v. Ventura,
537 U.S. 12, 16 (2002) (“[T]he proper course, except in rare
circumstances, is to remand to the agency for additional
investigation or explanation.”). Because the ALJ failed to
consider Plaintiff’s mental impairments at all, the best course
is to remand Plaintiff’s claim to the ALJ so that the ALJ may
properly consider their impact on Plaintiff’s ability to work.
                               21
